Citation Nr: 0806747	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-28 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from August 1968 to May 1970, and 
from July 1973 to December 1989.  The veteran died in April 
2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, in which the RO denied the benefits sought on appeal.  
The appellant perfected her appeal as to the issue of 
entitlement to accrued benefits.  This is the only issue 
certified to the Board and the January 2008 informal hearing 
presentation limited the appeal to this issue.


FINDING OF FACT

A claim for service connection for VA benefits was not 
pending at the time of the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

As set forth below, there was no claim pending when the 
veteran died.  Therefore, the application of the law to the 
facts is dispositive and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  As such, no further action is required pursuant to 
the VCAA.  


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 3.1000 (a) (2007) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2007).  The appellant's claim was timely filed.  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The veteran died in April 2004, after the date of enactment.  
Therefore, the appellant's claim is considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits.  

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in 
Terry that section 5121(a) "only limits a survivor's recovery 
of accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.  

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a TDIU rating, and 
asserted that he was entitled to an effective date in April 
1985.  The RO denied that claim in July 1995, and the veteran 
appealed the decision to the Board.  He died, however, in 
August 1997, prior to the Board's consideration of his 
appeal.  His surviving spouse in September 1997 claimed 
entitlement to his unpaid accrued benefits for April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Therefore, although Terry indicated that the appellant may 
now be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  Thus, the 
appellant's claim may be granted based on when eligibility is 
established.

A review of the record shows that the veteran's original 
claim for VA benefits was received on February 7, 1990.  In 
an October 1990 rating decision, service connection for 
tinnitus and bilateral hearing loss was granted.  Service 
connection for a lung disorder, a heart disorder, 
periodontitis, and post-traumatic stress disorder (PTSD) was 
denied.  In a November 1990 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  
The veteran did not thereafter initiate an appeal and this 
rating decision became final.  See 38 U.S.C.A. § 7105.

As noted, the veteran died in April 2004.  In a June 2004 
rating decision, service connection for the cause of the 
veteran's death was granted.  According to the Certificate of 
Death, the veteran died due to respiratory failure due to 
chronic obstructive pulmonary disease (COPD) due to 
asbestosis.  The grant of service connection was made on the 
basis that it could not be ruled out that the veteran was 
exposed to asbestos during service and his death was related 
to such exposure.  

The appellant contends that she should be paid VA benefits 
dated back to February 7, 1990, the date that the veteran 
applied for VA benefits.  

The Board notes that 38 C.F.R. § 3.160(c) (2007) defines 
"pending claim" as an application that has not been finally 
adjudicated.  38 C.F.R. § 3.160(d) (2007) defines "finally 
adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.  In this case, there 
was no timely notice of disagreement filed to the February 
1990 denial of service connection for a lung disorder, a 
heart disorder, periodontitis, or PTSD or for the assigned 
ratings and effective dates for tinnitus or hearing loss.  
Thus, those issues were not pending.  See also Taylor v. 
Nicholson, 21 Vet. App. 126 (2007).  Otherwise, the veteran 
did not file any new claims after that original application.  

The appellant has also asserted that records show VA 
treatment for breathing problems prior to 1997.  However, VA 
records will only be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) 
(2007).  In this case, a formal claim for compensation for a 
lung disorder had not been allowed, and the veteran had not 
been granted service connection for this disorder.  See 
Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since there 
had not been a prior allowance or disallowance of 
compensation for the condition (i.e., service connection 
awarded, but disorder rated as noncompensable), VA records 
could not be accepted as an informal claim under 38 C.F.R. § 
3.157.  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
99 (1992) (38 C.F.R. § 3.157(b) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (because the appellant had not 
been granted service connection for his anxiety disorder, the 
mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).  Moreover, an intent to apply for benefits is an 
essential element of any claim, whether formal or informal.  
Criswell v. Nicholson, 20 Vet. App. 501 (2006).  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, supra.  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.

In sum, there was no claim pending when the veteran died.  
The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones.  Therefore, although 
the appellant has presented allegations regarding when the 
veteran was diagnosed with lung disease and when he became 
disabled, he still must have had a claim pending when he died 
in order for there to be a basis for accrued benefits.  Thus, 
there were no due and unpaid monetary benefits to which the 
veteran was entitled at the time of his death.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


